Citation Nr: 1752141	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an eye disability, claimed as blurry vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1995 to April 1999, to include service in the Southwest Asia theatre of operations during the Persian Gulf War.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision from the RO in Los Angeles, California.  

In the July 2009 rating decision the RO denied service connection for the Veteran's residuals due to a traumatic brain injury (TBI), migraines due to a TBI and blurry vision.  The Veteran filed a Notice of Disagreement (NOD) in December 2009.  

In a January 2014 rating decision the RO granted service connection for TBI and migraines.  This was a full grant of the benefit sought (service connection) and are no longer part of the current appeal. 


FINDING OF FACT

The Veteran does not have a current medical diagnosis for blurry vision. 


CONCLUSION OF LAW

The criteria for service connection for the Veteran's claim of an eye disorder claimed as blurry vision have not been met for the any period on appeal.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.14 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection, Generally

In March 2009, the Veteran filed a claim on a VA Form 21-4138 asserting that he has blurry vision as a result of a non-combat TBI. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Where a veteran served 90 days or more of active service, and certain chronic diseases (such as other organic diseases of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  See Combee, 34 F.3d at 1043.  The Veteran was diagnosed with eye conditions which are not listed as a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the Board will not analyze whether he can establish presumptive service connection. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran in this case served in the Persian Gulf during the Gulf War. Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service treatment records (STRs) are negative for any complaint of blurry vision.  In August 1996, the Veteran was diagnosed with a non-combat head injury, and the Veteran reported dizziness, headaches, diarrhea and loss of consciousness.  A January 1999 STR showed a routine eye examination in which there was no report of blurry vision.  A February 1999 Report of Medical Examination shows that clinical evaluation of the Veteran's eyes was normal.  The Veteran had 20/15 vision in the right eye and 20/20 vision in the left eye.  In the February 1999 Report of Medical History, the Veteran specifically checked no to a history of eye trouble.  

Several post-service VA treatment records show that the Veteran complained of blurry vision.  Post-service VAMC treatment records are negative for a diagnosis for blurry vision.  In June 2009, a VAMC eye report shows that the Veteran had a diagnosis of astigmatism and presbyopia (a condition associated with aging of the eye that results in progressively worsening ability to focus clearly on close objects).  In another June 2009 VAMC treatment record, the Veteran complained of occasional blurry vision with a new prescription of glasses pending.  In August 2011, the Veteran had a general medical examination by a private general practitioner.  The examiner performed a physical examination of the Veteran and reported that a funduscopic examination showed that both eyes were within normal limits.  

A March 2013 VA examination for eye conditions reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints.  The examiner reported a diagnosis of bilateral optic nerve cupping.  The examiner reported that the Veteran was provided visual field testing using the Goldmann's equivalent III/4e target.  The examiner found that the Veteran does not have a field of vision defect.  The examiner reported that there were no other eye conditions, pertinent physical findings, complications, conditions, signs and or symptoms related to the Veteran's eyes.  The examiner reported that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that the enlarged cup/disc ration of the both eyes is more likely than not developmental, and not related to the Veteran's head injury.  The examiner based his rationale and opinion on the review of the medical record, specifically the ER treatment for the Veteran's head injury, and determined that the optic nerve cupping is less likely than not related to the head trauma. 

In March 2013 the Veteran had a VA examination for migraines.  The VA examiner reported that the Veteran informed the examiner that he has blurry vision before and after his headaches. 

In an April 2013 VA examination for TBI, the VA examiner reported the Veteran's medical history showed complaints of blurry vision.  The VA examiner reported that the Veteran had three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or work family or other close relationships.  The examiner wrote that examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound and hypersensitivity to light.  The VA examiner selected Level I for subjective symptoms for a TBI.  The VA examiner did not select Level 2 subjective symptoms, which includes blurry vision as a TBI symptom or residual.  See 38 C.F.R. § 4.124a, Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, Subjective Symptoms. 

A review of the evidence of record shows that the Veteran does not meet the first element under Holton, as he does not have a current diagnosis for blurry vision.  The June 2009 eye clinic report found an diagnosis for astigmatism and presbyopia.  The March 2013 VA examiner reported a diagnosis for bilateral optic nerve cupping.  Thus, as the medical evidence of record is negative for a current diagnosis for blurry vision a claim for service connection is not warranted. Id. 

The Veteran as a layperson is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011);  Jandreau v. Nicholson, 492 F.3d 1372-1377 (Fed. Cir. 2007); and Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to the diagnosis or an etiology of the type of eye condition that he has and whether any current eye condition relates to his military non-combat TBI.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish whether he has blurry vision related to his non-combat TBI.

Of more probative value are the March 2013 and April 2013 VA examinations.  The March 2013 VA examination is persuasive and competent medical evidence concerning the Veteran's service connection claim for an eye condition claimed as blurry vision.  The March 2013 VA examiner's report is supported by a rationale and the application of the Goldmann's equivalent III/4e target for field vision.  See 38 C.F.R. § 4.77(a).  The March 2013 VA examiner also supported his medical opinion and rationale by reviewing the Veteran's STRs, enlistment examination and separation examination. The VA examiner noted that the Veteran's current eye diagnosis of bilateral optic nerve cupping was more likely developmental and not related to the Veteran's non-combat TBI.  The examiner used the proper field of vision test pursuant to VA rules and regulations and thoroughly and objectively reviewed the Veteran's history and complaints.  The April 2013 TBI VA examiner chose the subjective symptoms that did not indicate blurry vision.  The TBI VA examiner reported that only the Veteran's medical history showed complaints of blurry vision.  Neither the March 2013 or the April 2013 VA examiner reported that the Veteran has blurry vision as a result of his military service or as a result of his non-combat TBI.  The Board finds that the professional medical opinions of both of these VA examiners are the most probative and persuasive evidence of record.  

In an informal hearing brief, submitted in August 2017, the Veteran's representative contends that the Veteran's blurry vision is related to his TBI and should be considered a separate and apart from his TBI and migraine service-connected disabilities.  In the March 2013 migraine VA examination the examiner reported that the Veteran has blurry vision before the headache starts and after headache subsides.  In the April 2013 TBI VA examination, the examiner selected Level I for subjective symptoms related to the Veteran's TBI which does not include blurry vision.  The Board acknowledges the Veteran's complaints of blurry vision.  However, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the claim is for an eye disorder claimed as blurry vision.  The claim is not for any diagnosed eye disorder.  As there is no finding of a current disability for blurry vision, the claim for service connection must be denied. 

The Veteran's representative also asserted in the informal hearing brief that the Veteran's blurry vision may be compensable as an undiagnosed illness under 38 C.F.R. § 3.317.  The Board finds that the medical evidence of record does not reflect objective evidence of a "qualifying chronic disability" that became manifest during service on active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a compensable degree regarding within the presumptive period of time.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  The March 2013 VA examination for eye conditions does not support a finding of blurry vision.  Moreover, blurry vision does not qualify as a chronic disability under 38 C.F.R. § 3.317(2)(i)(A)(B). 

In sum, the Board finds that the preponderance of the evidence is against a claim for service connection for an eye condition claimed as blurry vision.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	
 


ORDER

Entitlement to service connection for eye disability, claimed as blurry vision, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


